Title: To George Washington from George Clinton, 3 October 1778
From: Clinton, George
To: Washington, George


          
            Dear Sir.
            Poughkeepsie [N.Y.] Octr 3d 1778
          
          I have received your Excellency’s Letter of the 2d Instant by Capt. Machin. I am entirely unacquainted with the Allowances that have been made to Officers for extra Duty and am therefore an improper Judge of the Allowance—which ought to be made to Capt. Machin for this Service.
          While I had the Command at the Works when Capt. Machin was employed as Engineer, he was in that Capacity exposed to uncommon personal Labor and Fatigue, particularly in fixing the Chain and sinking the Frizes and frequently endangered his Health by working in the Water when it was floating with Ice. This renders it the more difficult to make a true Estimation, and induces me to decline it. I have no Objection however to confer with the other Officers who have commanded at those Works, and with them of recommending to your Excellency the Allowance to be made.
          It is some time since I have been honored with your Excellency’s Letter’s of the 22d & 25th of last Month and should have answered them before if I had not promised my self the Pleasure of seeing and conversing with your Excellency on the Subjects to which they relate.
          The Difficulties which attend procuring Forage for the Army, especially when I reflect on the Reasons which occasion them, gives me real Concern and I will take the earliest Oppertunity of laying your Letter on that Subject before the Legislature at their Meeting which may be expected on Monday next.
          I am inclined to believe (from the Information I have received,) that some offensive Operations might be attempted with Success, even at this late Season against the Enemy at Oghquago and Unadella. I have taken some Pains to obtain Accounts of their Strength (which I have Reason to believe is not great) and of the best Route for penetrating into that Country; and as soon as I am furnished with these I 
            
            
            
            shall communicate them to your Excellency. I have been led to flatter myself from your Excellency’s present Situation, that we might have the Honor of seeing you here. I am with great Regard & Respect Your Excellency’s Most Obedt Servant
          
            Geo: Clinton
          
        